     Case 2:21-cv-02766-CBM-SK Document 18 Filed 09/15/21 Page 1 of 1 Page ID #:39




 1
 2
                          UNITED STATES DISTRICT COURT
 3
                        CENTRAL DISTRICT OF CALIFORNIA
 4
 5
     FILIPP GUDIS,                             Case No.: 2:21-cv-02766-CBM-SKx
 6
                 Plaintiff,
 7
 8         vs.                                  ORDER RE STIPULATION TO
                                                DISMISS WITH PREJUDICE
 9                                              [JS-6]
10
     UNITED RECOVERY SYSTEMS,
     LP,
11
                 Defendant(s).
12
13
           ORDER RE STIPULATION TO DISMISS WITH PREJUDICE
14
     The Stipulation to Dismiss Plaintiff’s individual claims with Prejudice is hereby
15
     Approved. All parties shall bear their own costs and attorneys’ fees.
16
17
18
     IT IS SO ORDERED.

19
20
     Dated: SEPTEMBER 15, 2021

21
22
                                                    By:

23                                                  Consuelo B. Marshall

24
                                                    United States District Judge

25
26
27
28

                                              -1-

                                                                                   ORDER
